Citation Nr: 0420604	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  98-00 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for a right thigh 
disorder.

3.  Entitlement to service connection for a low back 
disorder, diagnosed as lumbar paravertebral myositis with 
mild scoliosis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to November 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which denied 
the claims on appeal.

By decision dated in February 2003, the Board reopened the 
veteran's claim for a low back disorder and undertook 
additional development.  At the same time, the Board 
undertook development on the claims for a right thigh 
disorder and for a hearing loss disability.  In August 2003, 
all three claims were remanded to the RO for consideration of 
the new evidence obtained as part of the Board development.  
The claims are now ready for further appellate consideration.

It appears that the veteran may have attempted to raise 
additional claims of entitlement to service connection for a 
left leg disorder, a cervical spine disorder, and for 
diminished vision.  If he desires to pursue these claims, he 
should do so with specificity at the RO.

As discussed in more detail below, the issue of entitlement 
to service connection for a right thigh disorder will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claims.

2.  There is no competent evidence that the veteran has a 
current hearing loss disability, right ear, for VA 
compensation purposes.  

3.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and left ear hearing loss.

4.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and low back complaints.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability is not shown to have 
been incurred in or aggravated by the veteran's military 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2003).

2.  A low back disorder, diagnosed as lumbar paravertebral 
myositis with mild scoliosis, was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to Service Connection for a Bilateral Hearing 
Loss Disability

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2003).  Further, to establish service 
connection for bilateral hearing loss disability, the veteran 
is not obliged to show that his hearing loss was present 
during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

In the most recent VA audio examination report dated in July 
2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
35
LEFT
25
25
35
50
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The final diagnosis was normal hearing, right ear, and mild 
to moderate sensorineural hearing loss, left ear, with 
excellent speech recognition and normal middle ear function.

Right Ear.  After a review of the evidence, the Board must 
conclude that the evidence does not demonstrate that a 
hearing loss disability, right ear, as defined by regulation, 
is currently shown because there are no frequencies where the 
decibels are 40 or greater, nor are there three frequencies 
with decibels 26 or greater.  In addition, speech recognition 
is at 100 percent in the right ear.  Since service connection 
cannot be granted for a "disability" that is not shown to 
exist, the Board must accordingly find that a claim for 
service connection for such a disability must be denied.  

Left Ear.  While the left ear evaluation is consistent with 
hearing loss, as evidenced by decibels of 26 or greater in 
frequencies 2,000, 3,000, and 4,000, the Board must still 
deny the veteran's claim.  His discharge audiogram dated in 
July 1984 showed normal hearing in the left ear for VA 
purposes.  The next audiogram was not conducted until June 
1996, some 12 years after discharge.  Of note, the Board 
places significant probative value on the July 2003 ear 
disease VA examination undertaken specifically to address the 
issue.  After a review of the claims file and a physical 
examination of the veteran, the examiner concluded that:

the mild sensorineural hearing loss 
disability left ear is unlikely related 
to the veteran's active military service.

In assigning high probative value to this examination, the 
Board notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  In addition, 
there is no contrary medical evidence associated with the 
claims file.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.  

There is no evidence that the veteran developed a left ear 
hearing loss within one year of discharge and since the 
hearing loss is not manifested to a degree of 10 percent or 
more, the one-year presumption does not apply.  Based on the 
above analysis, the Board finds that the claim must be 
denied.

II.  Entitlement to Service Connection for a Low Back 
Disorder, Diagnosed as Lumbar Paravertebral Myositis with 
Mild Scoliosis

Because the Board reopened the veteran's new and material 
claim for a low back disorder by decision dated in February 
2003, this decision will consider the claim on a de novo 
basis.  After a review of the claims file, the Board finds 
that the claim must be denied.

Service medical records are negative for complaints of, 
treatment for, or diagnosis of a chronic low back disorder.  
In August 1980, the veteran sought treatment for a one-day 
history of fever and back pain.  The clinical assessment was 
tonsillitis.  There was no indication of a separate back-
related disorder at that time.  After treatment with 
antibiotics, he was noted to be asymptomatic and there was no 
further mention of back pain during the remainder of his 
military service.

Shortly after service separation, the veteran filed a claim 
for, among other things, a "back condition."  In an April 
1985 VA examination report, he complained of back pain 
exacerbated by forward bending and lifting any weight.  
Physical examination showed moderate spasm and pain to the 
lumbar vertebra spinous processes.  There was no limitation 
of motion.  The diagnosis was lumbar paravertebral myositis 
with lumbar scoliosis.  By rating decision dated in January 
1987, the RO denied the veteran's claim on the basis that 
there was no evidence of low back trauma during service.  He 
did not appeal, and that decision became final.

There is no further evidence related to a low back disorder 
until the veteran filed a claim to reopen in May 1996.  
Private treatment record reveal that the veteran was treated 
for, among other things, lumbosacral strain in June 1997.  In 
a July 1998 VA outpatient treatment note, he related that he 
injured his back after a fall in 1983.  However, another 
careful review of the service medical records failed to show 
any back treatment in 1983.  

In July 2003, a VA examination was undertaken specifically to 
address the issue of whether the veteran's low back 
complaints were related to military service.  After a review 
of the claims file, and a physical examination of the 
veteran, the examiner concluded the following:

RATING DECISION DATED 01/13/87 REVIEWED 
CAREFULLY.  ON 11/23/81 HE COMPLAINED OF 
BACK PAIN ASSOCIATED WITH FLU SYNDROME.  
NO HX OF TRAUMA.  DX WITH LUMBAR 
PARAVERTEBRAL MIOSITIS WITH MILD 
SCOLIOSIS.

I AGREE WITH RATING DECISION DATED 
01/13/87.

It is again noted that the rating decision dated in January 
1987 denied the veteran's claim on the basis that there was 
no history of trauma to the back during military service.  
Therefore, a reasonable reading of the VA examiner's medical 
opinion is that he agreed that the veteran's back complaints 
were not related to military service.  As discussed above, 
the Board is inclined to assigned high probative value to 
this opinion because the examiner had the claims file for 
review, obtained a history from the veteran, and conducted a 
thorough examination.  In addition, as above, there is no 
contrary medical evidence associated with the claims file.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.  As such, the Board finds that the 
claim must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his present appeal by correspondence dated in 
April 2002.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April 2002 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issues on appeal were re-adjudicated 
and supplemental statements of the case were provided to the 
veteran in July 2002 and November 2003.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  

In this case, the April 2002 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was 
cited in the November 2003 supplemental statement of the 
case.  In light of the actual notice provided, the Board 
finds that any content deficiency in the April 2002 notice 
letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in June 1996, and July 2002.  
The available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  


ORDER

The claim for entitlement to service connection for a 
bilateral hearing loss disability is denied.

The claim for entitlement to service connection for a low 
back disorder, diagnosed as lumbar paravertebral myositis 
with mild scoliosis, is denied.


REMAND

With respect to the remaining claim of entitlement to service 
connection for a right thigh disorder, the Board finds that a 
remand is in order.  Of note, a July 2003 X-ray report 
reflected a diagnosis of myositis ossificans along the medial 
aspect of the midshaft of the femur.  While the examiner 
noted that the veteran did not complain of pain along the 
right thigh, it is unclear whether the diagnosis of myositis 
ossificans is related to the veteran's in-service right thigh 
injury.  The Board may not offer its own judgment on this 
question but rather a medical opinion is needed.

Further, a determination should be made as to whether there 
has been recent medical care, and whether there are any 
additional records that should be obtained.  The veteran is 
advised that while the case is in remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in San Juan, 
Puerto Rico, for the period from June 
2000 to the present.

2.  The claims file should be directed to 
the appropriate VA physician, preferably 
the same examiner who performed the July 
2003 VA joints examination if he is 
available, for a medical opinion 
regarding the relationship between the 
veteran's in-service right thigh injury 
and his current right leg complaints.  
The claims file should again be reviewed 
by the reviewing physician prior to 
rendering an opinion.  Specifically, the 
reviewing physician is requested to 
express an opinion as to the following:

?	Does the record establish that it is 
at least as likely as not that the 
veteran's currently-diagnosed myositis 
ossificans of the femur is causally 
related to an in-service right thigh 
injury?
?	It would be of assistance to the Board 
if the reviewing physician could 
address whether any of the veteran's 
right leg complaints, including right 
ankle and knee, are related to an in-
service right thigh injury.
	
3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



